Court filing Record

Court: US District Courtidaho

 

Date: 05/10/21

Case No.: 20-00008

Inmate Name: Williams, Kent

inmate No.: 119473

Document Title: Status

Total Pages 3

Inmate Verification of page count signature:_Filed without inmate review____

Document __1_ of _1_

 

 

 
ew Whos

 

 

(Ae 3- LmMst

 

PO bx S]

 

ay

 

 

ore zoabo $5107

 

— Uuarted Skdes Dishiic& couch

 

District of Zdaho

 

 

 

 

 

 

 

 

ea cf po ANG Lee cv-oo008 = RER

 

 

iv _| STATUS

 

 

 

 

 

 

 

 

Judge BusA .

 

 

 

Z Lave “delked to mor Duro. He (clayed your undyr-

 

 

gdondoble des te clea Up He pocket (my wordiry As

uch as ZA We me) puchaem pp [D_ Shey aouU avd. Clecal vp?

 

5 ON Yury Love ands | z Phrak Ae ran be. lism ited, Anke

 

 

OV. S One paying Lusfarme’S.

 

 

 

 

 

 

JT. heow! 4 VEN less peal and papel, 3 boxes of
Legal papers, pst Retde excess... Prd it appeds 203

ze,

 

 

 

 

 
 

ee \enuh. yor? oP the lc CON, bog dake, fosfently. 2 DL ask thet _

 

Se * Shayne be tore, geared, awd ae Row bare.

 

AZ need bo go..0over; “sock, realy tenure. hak Zz deve. od
{et Zz peed c Lotes. abot V2 ofB 2 Aave\ the Paralegal ts

 

 

co

 

st “shal i need my. Reading glasses. (24 gle ob. a «puck yk es
—Npreaung hal, ) Thee ore. Some ae G lot of hth thy

 

 

| —touet at Llp ith ~The legal Pryvdice pol my cases.

LC motion. aS Needed Vor Avt. hele. Ore SYmMeE

ede LSgveS As_sated. ja te Inaction | Te Legal pra.

 

 

 

 

 

 

/ ok the chic

on and ih Sore MMR Sirelly decided b Step (4 aul eke. Contra]
ai ad-miu ante 1 UaKngd ba as per medteal ry

ie
S
°
._-/“
=
SL
ao
a
<
a
ns
&
ae
ee
>
=
6
=
EC
q
>
aC
gg
Go
o
es

 

eer”

lek the [o- pools. vheded by dake fr. - off Creddeln, eke dean

 

We eng, due te de hush peal pac

 

eau ew grading ye. Prom Close Ops hy fw. Que, bed po shill oe
gins sviadal, Chey did fe same -salhface- jr _yul y. Z owt 11 devs

dibvedem. Hiatet AAS Lrwtdat dol
shalt So He LH ovdued a stepped. ZA stead cleat clans Fok me

 

  

 

. otk cob fo ay a W jek ria Me pread se Fret, (ure. War Eo...
lad hung myself 4. Dut ok. on, fl if pay! ALN Mee SEF Self
i Ling what zg lek | status ~

 

2a He. cul, LD pose ‘pede

 

 
 

 

Rind Cutiody, There ts na legal pret (hat wasnt petuswed

deswored) , Parson letters, shtyhond weal a iy per uty —

 

zy loan ae Ove getben all thub — Pron Septembre IY, 2020,
Dale. sees om nw concer Yarur. :
As

 

 

 

 

2 hod sent out appear conn Furs a day Foon
cennic \Y to Febmay 23, 20U wh z deft zsed. = Filed
any Yul AWS GS well, all Jocrreut Ine Key Unpresidearted :
stration (er tut of dubvsbing things Wwt om and for x long time)

 

 

 

L.see pont of  thae 3-4 hundred comern furms ov fhe
ipnaancs no legal ral suposed ly feut Py" poputy” dwing tle

 

 

 

 

 

 

 

 

Gs
mn
2
o
—
&
co
2
3}
=
™o
a
—
—
Ss
Xu
2
S
ic

4

aN pela ite) 2 do need 9b. toe ard Jor come of
wes / pe _
oso ro ocupmal ~whide copy is clear’. 2 need Fur Fhe tibgdin
ek PLon. Ow, asking Cf Can euidenhuvy Acwins fy canetiovs,

 

 

 

Ard 2ve rolled 40 Purlegsle” Mhg, whe tok possesvon of fbx l
Beg bak * bream dhe bar, hed me whely Thy Col atest _
locate Plot Gof ( Awaved of Aste pn othe ~atter sept bye)

zt ots ctueel Sor im Hobecs=cyrurrned,

 

 

 

%

 

 

 

CHA be Cont Lolo os he a mY of 7 Au) ? Locating He. ASdIe, .

Os Well is again, nvo_pasonal (eHes ( L arwudroat) from

ose. tre pared. Te legal poul speahes we feqveted (a
dle Zayuachion, TART AN an tmavyanc ts Flan KVOS 4 YU

May (0,282 Kent uilhews

 

 

 

 

 

 

 

 

 

 

 

 
